Brown, Judge.
What constitutes a “restaurant” as opposed to a “drive-in restaurant” for the purpose of determining the permitted use of property under a zoning classification in which those terms are not otherwise defined is determined by considering the common and ordinary meaning of those terms, liberally construing them in favor of the permitted use so as not to extend the restrictions of the ordinance to any limitation of use not therein clearly prescribed.
Judgment affirmed.
Taft, C. J., Smith, Matthias, O’Neill, Herbert and Schneider, JJ., concur.
Smith, J., of the Sixth Appellate District, sitting for Zimmerman, J.